


110 HR 957 : To amend the Iran Sanctions Act of 1996 to

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 957
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2007
			Received
		
		
			August 3, 2007
			Read twice and referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		AN ACT
		To amend the Iran Sanctions Act of 1996 to
		  expand and clarify the entities against which sanctions may be
		  imposed.
	
	
		1.Clarification and expansion
			 of definitions
			(a)PersonSection
			 14(13)(B) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended to
			 read as follows:
				
					(B)(i)a corporation, business
				association, partnership, society, trust, financial institution, insurer,
				underwriter, guarantor, and any other business organization;
						(ii)any foreign subsidiary of any
				entity described in clause (i); and
						(iii)any governmental entity operating
				as a business enterprise, such as an export credit agency;
				and
						.
			(b)Petroleum
			 ResourcesSection 14(14) of the Iran Sanctions Act of 1996
			 (50 U.S.C.
			 1701 note) is amended by inserting after
			 petroleum the second place it appears the following: ,
			 petroleum refining capacity, liquefied natural gas,.
			(c)ConstructionThe
			 amendments made by this section shall not be construed to require the
			 imposition of any measure under section 5 of the Iran Sanctions Act of 1996
			 against any natural person or other entity that is not specifically described
			 in section 14(13) of that Act, as amended by this section.
			2.Application to
			 subsidiaries
			(a)In
			 GeneralExcept as provided in
			 subsection (b), in any case in which an entity engages in an act outside the
			 United States which, if committed in the United States or by a United States
			 person, would violate Executive Order No. 12959 of May 6, 1995, Executive Order
			 No. 13059 of August 19, 1997, or any other prohibition on transactions with
			 respect to Iran that is imposed under the International Emergency Economic
			 Powers Act (50
			 U.S.C. 1701 et seq.) and if that entity was created or availed
			 of for the purpose of engaging in such an act, the parent company of that
			 entity shall be subject to the penalties for such violation to the same extent
			 as if the parent company had engaged in that act.
			(b)ExceptionSubsection (a) shall not apply to any act
			 carried out under a contract or other obligation of any entity if—
				(1)the contract or obligation existed on May
			 22, 2007, unless such contract or obligation is extended in time in any manner
			 or expanded to cover additional activities beyond the terms of the contract or
			 other obligation as it existed on May 22, 2007; or
				(2)the parent company acquired that entity not
			 knowing, and not having reason to know, that such contract or other obligation
			 existed, unless such contract or other obligation is extended in time in any
			 manner or expanded to cover additional activities beyond the terms of such
			 contract or other obligation as it existed at the time of such
			 acquisition.
				(c)ConstructionNothing in this section shall be construed
			 as prohibiting the issuance of regulations, orders, directives, or licenses
			 under the Executive orders described in subsection (a) or as being inconsistent
			 with the authorities under the International Emergency Economic Powers Act.
			(d)DefinitionsIn
			 this section—
				(1)the term
			 entity means a partnership, association, trust, joint venture,
			 corporation, or other organization;
				(2)an
			 entity is a parent company of another entity if it controls,
			 directly or indirectly, that other entity and is a United States person;
			 and
				(3)the term
			 United States person means any United States citizen, any alien
			 lawfully admitted for permanent residence to the United States, any entity
			 organized under the laws of the United States, or any person in the United
			 States.
				
	
		
			Passed the House of
			 Representatives July 31, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
